DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the term “UVG” appears numerous times throughout the specification but this term does not appear to be a recognized term of the art and it is unclear what wavelengths of ultraviolet radiation are included in UVG radiation.  
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites a “for/fill/seal machine”. It is believed that this is a typographical error of “form/fill/seal machine”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 5 recites a “for/fill/seal machine”. It is believed that this is a typographical error of “form/fill/seal machine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(h) II. Since the term “optionally” is not a part of a group of alternative limitations, it is unclear whether or not the limitations following the term “optionally” are required to be included in the device.
Claim 1 recites the term “UVG radiation”. UVG is not a term of the art and it is not explicitly defined in the specification. At paragraph [0013] the specification defines that the UVG radiation is generated by an ultraviolet light source, and so, while it is understood to be at least ultraviolet radiation, it is unclear what wavelength(s) of ultraviolet light satisfy the definition of UVG radiation.
Claim 2 inherits the limitations of claim 1.
Regarding claim 3, the term "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(h) II. Since the term “optionally” is not a part of a group of alternative limitations, it is unclear whether or not the limitations following the term “optionally” are required to be included in the device.
Claim 3 recites the term “UVG radiation”. UVG is not a term of the art and it is not explicitly defined in the specification. At paragraph [0013] the specification defines that the UVG radiation is generated by an ultraviolet light source, and so, while it is understood to be at least ultraviolet radiation, it is unclear what wavelength(s) of ultraviolet light satisfy the definition of UVG radiation.
Claims 4 and 5 inherit the limitations of claim 1.
Claim 6 recites “said FFS machine”. There is insufficient antecedent basis for this limitation in the claim. Although claim 5 recites a VFFS machine, claim 6 does not depend upon claim 5 and it is unclear whether or not the VFFS machine in claim 5 is the same as the FFS machine in claim 6.
Claims 7 and 8 inherit the limitations of claim 1.
Regarding claim 9, the term "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(h) II. Since the term “optionally” is not a part of a group of alternative limitations, it is unclear whether or not the limitations following the term “optionally” are required to be included in the device.
Claim 9 recites the term “UVG radiation”. UVG is not a term of the art and it is not explicitly defined in the specification. At paragraph [0013] the specification defines that the UVG radiation is generated by an ultraviolet light source, and so, while it is understood to be at least ultraviolet radiation, it is unclear what wavelength(s) of ultraviolet light satisfy the definition of UVG radiation.
Claims 10, 11, and 12 inherit the limitations of claim 9.
Claim 13 recites “said FFS machine”. There is insufficient antecedent basis for this limitation in the claim. Although claim 12 recites a VFFS machine, claim 13 does not depend upon claim 12 and it is unclear whether or not the VFFS machine in claim 12 is the same as the FFS machine in claim 13.
Claims 14 and 15 inherit the limitations of claim 1.
Claims 16, 17, and 18 inherit the limitations of claim 3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 merely recites that a sterilized flexible-bag is made by the method of claim 1. However, claim 1 necessarily makes a sterilized flexible-bag since it would be impossible to practice the method steps of projecting UVG radiation onto the flexible-bag without first forming a flexible bag, and performing this method step necessarily sterilizes the bad to produce a sterilized flexible-bag.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 merely recites that a sterilized flexible-bag is made by the method of claim 3. However, claim 3 necessarily makes a sterilized flexible-bag since it would be impossible to practice the method steps of projecting UVG radiation onto the flexible-bag without first forming a flexible bag, and performing this method step necessarily sterilizes the bad to produce a sterilized flexible-bag.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 6, 9, 10, 11, 13, 14, 15, 16, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. U.S. PGPUB No. 2003/0155531.

Regarding claim 1, Clark discloses a method of making a sterilized [Abstract] flexible-bag (“flexible containers (bags and pouches)” [0006]) for receiving, storing, and dispensing a product, the method comprising the steps of: providing a flexible-bag-making machine 16: providing at least one UVG radiation sterilization equipment 18 in-line with said flexible-bag-making machine 16 (as illustrated in figure 3); optionally providing at least one UVG radiation detection meter 102 [0049]; making said flexible-bag in said flexible-bag-making machine [0069]: sterilizing said flexible-bag by: projecting a UVG radiation (“The high-intensity, short-duration pulses of incoherent polychromatic light 66 (FIG. 7) have an intensity, duration, and wavelength or wavelengths as follows… wavelengths selected from between 120 nm and 2600 nm, e.g., wavelengths between 180 nm and 1500 nm or, e.g., between 180 nm and 300 nm” [0083]) onto the polymeric film from which said flexible-bag is made (“the container, which may include, for example, a polyolefin, such as polyethylene” [0024]), prior to formation of said flexible-bag, and/or projecting a second UVG radiation onto the partially-made flexible- bag during formation of said flexible-bag, and/or projecting a third UVG radiation on to said flexible bag after formation of said flexible-bag (“a treatment zone, or sterilization tunnel, 18 (sterilizing chamber 18) through which fabricated, filled and sealed parenteral or enteral packages are passed, by, for example, a conveyer belt 20, in order to sterilize such packages” [0068]); and optionally measuring at least one of the UVG radiation from said at least one UVG radiation sterilization equipment (“In the preferred embodiment illustrated in FIG. 1, there are pinholes 110, 120 and photodetectors 102, 122 employed on the reflector system over each flashlamp. In this way the operation of each individual flashlamp may be separately monitored and controlled to optimize sterilization of the entire surface and/or volume of the target object 114” [0050]).
Applicant’s specification defines, at paragraph [0013] that the UVG radiation is generated by an ultraviolet radiation emitting lamp. Therefore UVG radiation is understood to be ultraviolet radiation.

Regarding claim 2, Clark discloses that the product is a flowable product (“The fitment 32 generally includes two short tubes 36, 38 (or ports), through which a connection can be made for delivery of a liquid from the flexible pouch 30 (or parenteral pouch) to a feed tube (not shown), or to the flexible pouch, such as by a practitioner (often a pharmacist or nurse) when making an additive to the flexible pouch 30” [0077]).

Regarding claim 3, Clark discloses a method of making a sterilized flexible-bag and packaging flowable product in it, the method comprising the steps of: providing a flexible-bag-making machine 16; providing at least one UVG radiation sterilization equipment 18 in-line with said flexible-bag-making machine 16 (as illustrated in figure 3): optionally providing at least one UVG radiation detection meter 102; making said flexible-bag and filling said flexible-bag with flowable product in said flexible-bag-making machine [0069]; sterilizing said flexible-bag by: projecting a UVG radiation onto the polymeric film from which said flexible-bag is made, prior to formation of said flexible-bag, and/or projecting a second UVG radiation onto the partially-made flexible- bag during formation of said flexible-bag but before filling said flexible-bag with flowable product, and/or projecting a third UVG radiation onto the partially-made flexible-bag during formation of said flexible-bag but after filling said flexible-bag with said flowable product, but before completely sealing said flexible- bag, and/or projecting a fourth UVG radiation on to said flexible bag after formation of said flexible-bag (“a treatment zone, or sterilization tunnel, 18 (sterilizing chamber 18) through which fabricated, filled and sealed parenteral or enteral packages are passed, by, for example, a conveyer belt 20, in order to sterilize such packages” [0068]); and optionally measuring at least one of the UVG radiation from said at least one UVG radiation sterilization equipment (“In the preferred embodiment illustrated in FIG. 1, there are pinholes 110, 120 and photodetectors 102, 122 employed on the reflector system over each flashlamp. In this way the operation of each individual flashlamp may be separately monitored and controlled to optimize sterilization of the entire surface and/or volume of the target object 114” [0050]).

Regarding claim 4, Clark discloses that the flexible-bag-making machine 16 is a form/fill/seal machine (“The fabricating, filling and sealing apparatus 16 may be a form/fill/seal apparatus” [0067]).

Regarding claim 6, Clark discloses that said UVG radiation sterilization equipment is an ultraviolet radiation emitting lamp (“ultraviolet output from the flashlamp 104 can be coupled to lamp voltage and current operating circuitry in the monitor and control circuit 106 through appropriate feedback/control system circuitry” [0055]), which is disposed adjacent a sealing unit of said FFS machine (figure 3 illustrates that the lamp of the sterilizing equipment 18 is generally adjacent to the forming filling and sealing apparatus 16).

Regarding claim 9, Clark discloses a machine for making a sterilized flexible-bag for receiving, storing, and dispensing a product, the machine comprising: a flexible-bag-making machine 16; at least one UVG radiation sterilization equipment 18 placed in-line with said flexible-bag-making machine (as illustrated in figure 3) and optionally at least one UVG radiation detection meter 120.

Regarding claim 10, Clark discloses that the product is a flowable product (“The fitment 32 generally includes two short tubes 36, 38 (or ports), through which a connection can be made for delivery of a liquid from the flexible pouch 30 (or parenteral pouch) to a feed tube (not shown), or to the flexible pouch, such as by a practitioner (often a pharmacist or nurse) when making an additive to the flexible pouch 30” [0077]).

Regarding claim 11, Clark discloses that the flexible-bag-making machine 16 is a form/fill/seal machine (“The fabricating, filling and sealing apparatus 16 may be a form/fill/seal apparatus” [0067]).

Regarding claim 13, Clark discloses that said UVG radiation sterilization equipment is an ultraviolet radiation emitting lamp (“ultraviolet output from the flashlamp 104 can be coupled to lamp voltage and current operating circuitry in the monitor and control circuit 106 through appropriate feedback/control system circuitry” [0055]), which is disposed adjacent a sealing unit of said FFS machine (figure 3 illustrates that the lamp of the sterilizing equipment 18 is generally adjacent to the forming filling and sealing apparatus 16).

Regarding claim 14, Clark discloses a sterilizes flexible-bag (“high-intensity, short-duration pulses of polychromatic light in a broad spectrum are directed at the flexible pouch 30 and fitment 32 as they pass through the sterilizing chamber 18” [0090]) made by the method recited in claim 1 (as described above with respect to the rejection of claim 1).

Regarding claim 15, Clark discloses that the sterilized flexible-bag comprises a product selected from fruits, vegetables, meats, chips, snacks, and grains (“a solid food product, such as a bagel or other bread product, sausage or other meat product and/or egg is passed through the treatment area of the sterilization chamber and then packaged using well known methods” [0064]).

Regarding claim 16, Clark discloses a sterilized flexible-bag (“high-intensity, short-duration pulses of polychromatic light in a broad spectrum are directed at the flexible pouch 30 and fitment 32 as they pass through the sterilizing chamber 18” [0090]) made by the method recited in claim 3 (as described above with respect to the rejection of claim 3).

Regarding claim 17, Clark discloses that the sterilized flexible-bag comprises a product that is a fluid with or without particulates; a liquid with or without particulates; a semi-liquid with or without particulates; a paste with or without particulates; emulsions with or without particulates; preserves with or without particulates; jelly with or without particulates; doughs with or without particulates; ground meat with or without particulates; powders; granular solids; puree with or without particulates; concentrate with or without particulates; mixes with or without particulates; carbonated beverages; non-carbonated beverages; alcoholic liquids; and combinations thereof (“The fitment 32 generally includes two short tubes 36, 38 (or ports), through which a connection can be made for delivery of a liquid from the flexible pouch 30 (or parenteral pouch) to a feed tube (not shown), or to the flexible pouch, such as by a practitioner (often a pharmacist or nurse) when making an additive to the flexible pouch 30” [0077]).

Regarding claim 18, Clark discloses that the sterilized flexible-bag comprises a product that is selected from milk, water, juice, fruit juice, vegetable juice, crushed fruits, blended fruits, crushed vegetables, blended vegetables, smoothies, oil, ice cream mix, soft margarine, shampoo, liquid soap, detergent, meat paste, cheese, sauce, peanut butter, jam, pie filling, marmalade, sausage meat, gelatin powders, detergents, nuts, sugar, and salt (“For example, a solid food product, such as a bagel or other bread product, sausage or other meat product and/or egg is passed through the treatment area of the sterilization chamber and then packaged using well known methods” [0064]).


Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matheyka U.S. PGPUB No. 2010/0005760.

Regarding claim 1, Matheyka discloses a method of making a sterilized flexible-bag (“The present application relates to a sterilizing device for bag packages” [0010] – the bags may be flexible [0012]) for receiving, storing, and dispensing a product, the method comprising the steps of: providing a flexible-bag-making machine 11: providing at least one UVG radiation sterilization equipment 6 in-line with said flexible-bag-making machine 11 (as illustrated in figure 1); optionally providing at least one UVG radiation detection meter (Matheyka does not include a detector, but since this element is optional, Matheyka includes the option of not including the detector); making said flexible-bag in said flexible-bag-making machine 11 (“The bag producing segment 11 connects to the radiation segment 6, in which bag producing segment the empty bag packages are manufactured using suitable means, for example a folding and moulding machine 12” [0040]): sterilizing said flexible-bag by: projecting a UVG radiation (“the ultraviolet radiation device or ultraviolet light source 18 may be configured to output radiation or ultraviolet light” [0042]) onto the polymeric film from which said flexible-bag is made, prior to formation of said flexible-bag, and/or projecting a second UVG radiation onto the partially-made flexible- bag during formation of said flexible-bag, and/or projecting a third UVG radiation on to said flexible bag after formation of said flexible-bag (“the sheet material 4 may be exposed to pulse ultraviolet on both sides” [0043] – the sheet material is used to form the flexible bag [0032]); and optionally measuring at least one of the UVG radiation from said at least one UVG radiation sterilization equipment (Matheyka does not include a detector, but since this element is optional, Matheyka includes the option of not including the detector).

Regarding claim 3, Matheyka discloses a method of making a sterilized flexible-bag and packaging flowable product in it, the method comprising the steps of: providing a flexible-bag-making machine 11; providing at least one UVG radiation sterilization equipment 6 in-line with said flexible-bag-making machine 11 (as illustrated in figure 1): optionally providing at least one UVG radiation detection meter (Matheyka does not include a detector, but since this element is optional, Matheyka includes the option of not including the detector); making said flexible-bag and filling said flexible-bag with flowable product in said flexible-bag-making machine (“The bag producing segment 11 connects to the radiation segment 6, in which bag producing segment the empty bag packages are manufactured using suitable means, for example a folding and moulding machine 12” [0040]); sterilizing said flexible-bag by: projecting a UVG radiation onto the polymeric film from which said flexible-bag is made, prior to formation of said flexible-bag, and/or projecting a second UVG radiation onto the partially-made flexible- bag during formation of said flexible-bag but before filling said flexible-bag with flowable product, and/or projecting a third UVG radiation onto the partially-made flexible-bag during formation of said flexible-bag but after filling said flexible-bag with said flowable product, but before completely sealing said flexible- bag, and/or projecting a fourth UVG radiation on to said flexible bag after formation of said flexible-bag (“the sheet material 4 may be exposed to pulse ultraviolet on both sides” [0043] – the sheet material is used to form the flexible bag [0032]); and optionally measuring at least one of the UVG radiation from said at least one UVG radiation sterilization equipment (Matheyka does not include a detector, but since this element is optional, Matheyka includes the option of not including the detector).

Regarding claim 9, Matheyka discloses a machine for making a sterilized flexible-bag for receiving, storing, and dispensing a product, the machine comprising: a flexible-bag-making machine 11; at least one UVG radiation sterilization equipment 6 placed in-line with said flexible-bag-making machine 11 (as illustrated in figure 1) and optionally at least one UVG radiation detection meter (Matheyka does not include a detector, but since this element is optional, Matheyka includes the option of not including the detector).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. U.S. PGPUB No. 2003/0155531 in view of Crawford et al. U.S. PGPUB No. 2014/0202119.

Regarding claim 5, Clark discloses that the flexible-bag-making machine 16 is a form/fill/seal machine (“The fabricating, filling and sealing apparatus 16 may be a form/fill/seal apparatus” [0067]). However, although Clark discloses that the bag may be used for packaging food products (“For example, a solid food product, such as a bagel or other bread product, sausage or other meat product and/or egg is passed through the treatment area of the sterilization chamber and then packaged using well known methods” [0064]), Clark does not disclose that the form/fill/seal machine is a vertical form/fill/seal machine.
Crawford discloses utilizing a vertical form/fill/seal machine in producing a flexible bag product for containing a food product (“One common protective container is the polypropylene bag, which is flexible, durable, and allows for the visual inspection of the product by the manufacturer, retail grocer, and end user. Polypropylene bags can be produced at a relatively low cost, and are compatible with numerous high-volume automated packaging techniques. For example, a vertical form, fill, and seal (VFFS) packaging process can be used to place fresh produce into polypropylene bags as they are formed” [0005]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark with the VFFS method of Crawford in order to provide an orientation of the packaging which is most suitable to holding certain food products (by orienting the packing vertically during filling, the food product is prevented by gravity and the walls of the packaging from spilling out of the container).

Regarding claim 14, Clark discloses that the flexible-bag-making machine 16 is a form/fill/seal machine (“The fabricating, filling and sealing apparatus 16 may be a form/fill/seal apparatus” [0067]). However, although Clark discloses that the bag may be used for packaging food products (“For example, a solid food product, such as a bagel or other bread product, sausage or other meat product and/or egg is passed through the treatment area of the sterilization chamber and then packaged using well known methods” [0064]), Clark does not disclose that the form/fill/seal machine is a vertical form/fill/seal machine.
Crawford discloses utilizing a vertical form/fill/seal machine in producing a flexible bag product for containing a food product (“One common protective container is the polypropylene bag, which is flexible, durable, and allows for the visual inspection of the product by the manufacturer, retail grocer, and end user. Polypropylene bags can be produced at a relatively low cost, and are compatible with numerous high-volume automated packaging techniques. For example, a vertical form, fill, and seal (VFFS) packaging process can be used to place fresh produce into polypropylene bags as they are formed” [0005]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark with the VFFS method of Crawford in order to provide an orientation of the packaging which is most suitable to holding certain food products (by orienting the packing vertically during filling, the food product is prevented by gravity and the walls of the packaging from spilling out of the container).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. U.S. PGPUB No. 2003/0155531.

Regarding claim 7, Clark discloses the claimed invention except the while Clark discloses “Optimization of the pulsed light requires consideration of the spectral content of each flash of light, the energy of each flash (or fluence-per-flash in Joules/cm2/flash) and the number of flashes delivered” [0047]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to irradiate ultraviolet radiation with the claimed power density since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to irradiate ultraviolet radiation with the claimed power density for the purpose of ensuring that the bag(s) is sufficiently sterilized to remove biological contaminants. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 8, Clark discloses the claimed invention except that while Clark discloses (“provided herein are methods and apparatus employing a photo-sensitive detector to monitor and adjust for the deactivation of microorganisms within and/or on the surface of a target object, thereby providing parametric control of the deactivation process such that deactivation of microorganisms is optimized and, most advantageously, providing validation of the sterilization” [0019]), there is no explicit disclosure of sterilizing an object to the claimed degree. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to sterilize an object to the claimed degree since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to sterilize an object to the claimed degree for the purpose of ensuring a level of sterilization that is desirable to an operator based on the type of expected contaminants, the objects to be sterilized, and/or a level of potential damage to sterilized objects caused by exposure to sterilizing radiation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881